          Case 19-03510 Document 11 Filed in TXSB on 06/17/20 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

In re                                                   )   Chapter 11
                                                        )
                                                        )
IGNITE RESTAURANT GROUP, INC., et                           Case No. 17-33550 (DRJ)
                                                        )
al.1,
                                                        )
                                                            (Jointly Administered)
                                   Debtors.             )
                                                        )
                                                        )
DRIVETRAIN, LLC, as Trustee of the                      )   Adv. Pro. No. 19-03510 (DRJ)
Ignite Restaurant Group GUC Trust,                      )
                                   Plaintiff,           )
                                                        )
v.                                                      )
SIMON ROOFING AND SHEET METAL                           )
CORP.,                                                  )
                    Defendant.                          )


                          NOTICE OF VOLUNTARY DISMISSAL WITH
                          PREJUDICE OF ADVERSARY PROCEEDING

         PLEASE TAKE NOTICE that the Plaintiff, in the above-captioned Adversary

Proceeding (the “Adversary Proceeding”) hereby dismisses the Adversary Proceeding against

Defendant pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(i), as is made

applicable to the Adversary Proceeding pursuant to Federal Rules of Bankruptcy Procedure, Rule

7041 with prejudice.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number (if any), are: Ignite Restaurant Group, Inc. (1359); Ignite Restaurant Group – RSC LLC (1791); Joe’s Crab
Shack, LLC (4189); Joe’s Crab Shack – Redondo Beach, Inc. (5107); BHTT Entertainment, LLC (9818); Ignite
Restaurants – New Jersey, LLC (5907); Joe’s Crab Shack – Maryland, LLC (5297); Joe’s Crab Shack – Anne
Arundel MD, LLC (9318); Brick House Development, LLC (2944); JCS Monmouth Mall – NJ, LLC (3509); JCS
Development LLC (4235). The Debtors’ service address is: 10555 Richmond Avenue, Houston, Texas 77042.




56797/0002-20665419v1
          Case 19-03510 Document 11 Filed in TXSB on 06/17/20 Page 2 of 2




Dated: June 17, 2020                       Respectfully submitted,

                                           By: /s/ Michael D. Warner

                                            Jason S. Pomerantz (Admitted pro hac vice)
                                            Jeffrey P. Nolan (Admitted pro hac vice)
                                            PACHULSKI STANG ZIEHL & JONES LLP
                                            10100 Santa Monica Blvd., 13th Floor
                                            Los Angeles, CA 90067
                                            Telephone: (310) 277-6910
                                            Facsimile: (310) 201-0760
                                            Email: jspomerantz@pszjlaw.com
                                                    jnolan@pszjlaw.com

                                           -and-

                                           Michael D. Warner (TX Bar No. 00792304)
                                           COLE SCHOTZ PC
                                           301 Commerce Street, Suite 1700
                                           Fort Worth, TX 76102
                                           Telephone: (817) 810-5250
                                           Facsimile: (817) 810-5255
                                           Email: mwarner@coleschotz.com

                                           Counsel for Plaintiff, DRIVETRAIN, LLC, as
                                           Trustee of the Ignite Restaurant Group GUC
                                           Trust




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2020, a true and correct copy of the foregoing was
served by this Courts CM/ECF Noticing System.


                                                   /s/ Michael D. Warner
                                                   Michael D. Warner




                                            2
56797/0002-20665419v1
